The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/010366, as interpreted by the English language equivalent Nagashima et al. 2018/0200703.
	Nagashima et al. teach a hydrosilylation reaction catalyst as be seen in para. 97 and on.  Specifically note that M can be cobalt (paragraph 107).  The catalyst is the reaction product of a metal compound in para. 99 and at least one ligand selected from isocyanide ligand and the silicon containing ligand in para. 102.  See also paragraph 216.  Note for instance that the preferred silicon ligands found in para. 189 meet the R1-3 Si group in claimed formula (1).  
	Of particular relevance to this rejection please see the working examples such as that found in paragraph 498 (30).  This reacts a cobalt salt with isocyanide and a hydro-silane.  Note that these components are reacted at room temperature for 1 hour.  See also paragraph 525.  

	Thus while Nagashima et al. do not specifically show the complex of claim 1 the skilled artisan would have expected it to be inherently prepared by the processes at least in paragraphs 498 and 525.  In this manner these claims are inherently met.  	
	For claim 2, see the silanes used in the examples referenced above as well as paragraph 189.
	For claim 3 see the ligands disclosed in paragraph 225.
	For claims 4 to 6 note that the catalyst are used in a hydrosilylation reaction, as noted in the abstract as well as in the working examples referenced above.

Claim 9 is objected to as being dependent on a rejected base claim but containing allowable subject matter.  There is nothing that teaches or suggests this particular cobalt complex as the reactant in the process of claim 9.  Note that this catalyst requires 2 Co and 8 isocyanide ligands.  This is neither taught nor suggested by the prior art.

The remaining references cited in the attached PTO-892 are cited as being of general interest.  These references teach various Co catalysts used for hydrosilylation reactions or Co compounds having different utility but none of these teach or suggest the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
4/28/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765